Citation Nr: 1235962	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for degenerative joint disease and degenerative disc disease, postoperative residuals discectomy and nerve decompression, and, assigned a 20 percent rating, effective July 18, 2008.  The Veteran disagreed with the initial rating.  

A December 2010 rating decision granted service connection for radiculopathy of both lower extremities and assigned a 10 percent rating for the right lower extremity and a 10 percent rating for the left lower extremity, effective August 3, 2010.  The evidence of record does not show that the Veteran has filed a notice of disagreement with that decision.  Therefore, those ratings are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for a low back disability.  The Veteran maintains that his disability is more severe than the initially assigned 20 percent rating represents, primarily because severe pain limits his ability to bend, stoop or lift.  Although the Veteran underwent an L4-L5-S1 laminectomy in late 2004, and had a second surgery in May 2005, he reports continued pain despite the surgical procedures and argues that the VA examinations of record do not accurately show the severity of the low back disability.  The Veteran relies on MRI reports and statements from private doctors to support his assertions.  

Although the Veteran's back has been examined at two VA examinations in July 2009 and July 2010, it nonetheless appears that the record is incomplete.  The December 2010 rating decision which granted service connection for radiculopathy of the bilateral lower extremities specifically indicated that the Veteran was scheduled for a future examination in July 2011 to assess the nature and severity of the service-connected low back disability.  A review of the record, including the Veteran's Virtual VA File does not show that examination report, if conducted, has been associated with the claims file.  Because there appear to be outstanding pertinent VA records, the case must be remanded so that the examination report, if it exists, and any other pertinent VA records can be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, there is some question as to whether all of the Veteran's private medical records pertaining to his low back have been obtained and associated with the claims file.  Sporadically dated documents, including surgical reports, MRI reports and memoranda ranging from 1987 through 2010 from the Veteran's various private doctors have been associated with the claims file, but it does not appear that all of the private treatment records pertinent to the claim have been obtained.  For example, a September 18, 2009 "Certificate of Medical History" from Dr. R.S. certifies that the Veteran was seen on that day and that he was restricted from lifting, pushing, pulling, bending, and squatting, and that his prognosis was fair.  However, there are no accompanying records from that doctor showing any actual physical examination findings.  The actual examination report from September 18, 2009 is not part of the record, even though it appears that he was seen on that day.  Similarly, Dr. R.S issued another "Certificate of Medical Care" on January 20, 2010, noting that the Veteran was seen on that day, that he was unable to return to work until July 14, 2010, and that he was restricted from pushing, pulling, bending, squatting, twisting, and lifting.  As with the prior certificate, there are no accompanying medical records from Dr. R.S. to show any actual physical examination findings.  Thus, it appears that there are outstanding private medical records pertinent to the Veteran's claim for a higher initial rating.  Those records are critical to the Veteran's claim because they may support his claim for a higher initial disability rating.  Therefore, the case must be remanded to afford the Veteran an opportunity to submit those, and any other, private treatment records in support of his claim for a higher initial disability rating.  

Finally, additional evidence was added to the claims file after the RO issued the most recent supplemental statement of the case in November 2010.  Although the Veteran's accredited representative waived the Veteran's right to have this evidence reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance, the evidence is somewhat contradictory to evidence already associated with the claims file.  For example, the VA examinations of July 2010 (spine examination) and August 2010 (neurological examination) both refer to the Veteran's complaints of a "painful lower back, mostly on the right side.  Also there is discomfort in his right leg and foot...Sometimes he feels that his right leg is weak."  The operative report from December 2004 notes that the Veteran had right-sided herniated lumbar discs at L4-L5 and L5-S1, which were repaired via microlumbar diskectomy.  The May 2005 operative report notes that the Veteran required a facetectomy at L5-S1 and decompression of the exiting nerve root because the Veteran had persistent pain in the right leg following the 2004 surgery.  The operative report noted that the left side appeared to be stable.  

However, the private medical evidence submitted by the Veteran in February 2011 includes a September 2010 MRI report showing degeneration of and mild bulging of the disc at L3-L4.  In addition, this report notes that the findings with regard to the L5-S1 disc "are very suspicious for a left parasagittal herniated disc at this level."  That is consistent with the Veteran's reports of left-sided pain in the left calf, foot, buttock and thigh, noted on an October 2010 memorandum from K.S. MD to Dr. R.S.  Based on that evidence, it appears that the Veteran's condition is worsening and now involves not only the left side, but also L3-L4, in addition to L4-L5 and L5-S1 which had not been previously identified.  

Moreover, because the Veteran has consistently maintained that his range of motion has been more limited than recorded on the VA examination reports of July 2009 and July 2010, another examination is necessary.  The examination should reconcile the Veteran's assertions with the findings on prior examinations, and incorporate the private medical evidence to determine the current severity of the low back disability, considering the recent findings on MRI, and the Veteran's recent complaints of left-sided pain.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA medical records pertaining to the Veteran, including, but not limited to any VA examinations provided after August 2010.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all of the Veteran's private treatment records identified by the Veteran as pertinent, including, but not limited to examination reports from Dr. R.S., particularly those dated after the May 2005 surgical procedure to the present.  If, after making reasonable efforts to obtain named records the record are not obtained, notify the Veteran and (a) identify the specific records not obtained; (b) briefly explain the efforts made to obtain the records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the veteran for a VA orthopedic examination to determine the current severity of the service-connected lumbar spine disability.  All indicated tests, including X-ray or magnetic resonance imaging (MRI), if indicated, and range of motion studies, must be conducted.  The examiner must review the claims file and note that review in the report.  The examiner should specifically indicate if the Veteran's back disability symptoms have been fairly consistent since July 2008, the effective date of service connection, or whether there have been periods which have been more severe.  The examiner should consider the Veteran's consistent reports of limitation of motion and severe pain since July 2008, and his assertions that the prior VA examinations did not adequately address the limitation of motion due to pain.  The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes, and if so, determine the frequency of any incapacitating episodes in terms of the rating schedule.  Incapacitating episodes are periods of acute signs and symptoms requiring treatment by a physician and bedrest prescribed by a physician.  The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, excess motion, painful motion, or ankylosis.  Those determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities, or bowel or bladder impairment and, if so, the level of severity.  Additionally, the examiner should indicate if the Veteran's reported symptoms are consistent with the objective findings since July 2008.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


